Peters J.
Appeal from an order of the County Court of Franklin County (Main, Jr., J.), entered January 14, 2005, which classified defendant as a risk level III sex offender pursuant to the Sex Offender Registration Act.
Defendant appeared before County Court for a hearing to redetermine his sex offender risk level, pursuant to the stipulation of settlement in Doe v Pataki (3 F Supp 2d 456 [1998]). He appeared pro se, and his request to be excused from the hearing *850was granted. In accordance with the risk assessment instrument that had been submitted to the court, defendant was determined to be a risk level III sex offender. He now appeals, asserting, among other things, errors relating to his waivers of the right to counsel and to be present at the hearing. He seeks a new redetermination hearing, which the People do not oppose.
Crew III, J.P., Mugglin, Rose and Lathinen, JJ., concur. Ordered that the order is reversed, on the facts, and matter remitted to the County Court of Franklin County for further proceedings not inconsistent with this Court’s decision.